Citation Nr: 0119425	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  97-31 518	)	DATE
	)
	)                 

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the residuals of a 
retinal detachment repair of the right eye.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to April 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The issue on appeal was originally before the Board in 
December 1999 at which time the claim was denied.  The 
appellant appealed the decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  By decision dated September 14, 2000, the 
Court granted a joint motion to vacate the Board's December 
1999 decision. 


REMAND

In correspondence dated in April 2001, the Board advised the 
veteran that the Member who had conducted a March 1999 
hearing was no longer employed by the Board.  Since the law 
requires the Board Member who conducted a hearing on an 
appeal to participate in any decision made on that appeal, 
the veteran was notified of his right to have another hearing 
with a different Member of the Board.  38 U.S.C.A. § 7107(c) 
(West Supp. 1999); 38 C.F.R. § 20.707 (2000).

By letter received at the Board on April 30, 2001, the 
veteran indicated that he wished to be afforded another 
personal hearing with a Member of the Board to be conducted 
at the local RO.  

Accordingly, this case must be REMANDED to the RO for the 
following action.

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Member of the 
Board at the RO, in accordance with his 
request.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




